 
 
I 
108th CONGRESS
2d Session
H. R. 4960 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To prohibit the anticipated extreme reduction in the national marketing quotas for the 2005 crop of Flue-cured and Burley tobacco, which, if permitted to occur, would mean economic ruin for tobacco farmers and their families. 
 
 
1.Establishment of national marketing quota for 2005 crop of Flue-cured and Burley tobacco at 2004 levelNotwithstanding any other provision of law, for the 2005 crop year, the Secretary of Agriculture shall establish and maintain the national marketing quota for Flue-cured and Burley tobacco at the 2004 level.
2.Forfeitures of Flue-cured and Burley tobacco
(a)In generalThis section shall apply notwithstanding sections 106 through 106B of the Agricultural Act of 1949 (7 U.S.C. 1445 through 1445–2).
(b)Loan forfeitureA producer-owned cooperative marketing association may fully settle, without further cost to the association, a loan made for the 2005 crop of Flue-cured and Burley tobacco by forfeiting to the Commodity Credit Corporation the Flue-cured or Burley tobacco covered by the loan regardless of the condition of the tobacco.
(c)Treatment of CCC lossesAny losses to the Commodity Credit Corporation as a result of the forfeiture of tobacco under subsection (b)—
(1)shall not be charged to the No Net Cost Tobacco Account; and
(2)shall not affect the amount of any assessment imposed against Flue-cured or Burley tobacco under sections 106 through 106B of the Agricultural Act of 1949 (7 U.S.C. 1445 through 1445–2).
(d)Treatment of forfeited tobaccoTobacco forfeited under subsection (b) shall not be—
(1)counted for the purpose of determining the Flue-cured or Burley tobacco quota for any year pursuant to section 319 of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1314e); or
(2)sold for use in the United States, except that, notwithstanding any other provision of law, the Commodity Credit Corporation, directly or through the use of United States leaf dealers, may market the forfeited tobacco outside the United States. 
 
